Citation Nr: 0218556	
Decision Date: 12/20/02    Archive Date: 12/24/02

DOCKET NO.  02-13 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des 
Moines, Iowa


THE ISSUE

Entitlement to service connection for a low back 
disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from February 1969 to 
January 1971.

This matter comes before the Board of Veterans Appeals 
(the Board) on appeal from a May 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Des Moines, Iowa (the RO) which denied the veteran's claim 
of entitlement to service connection for a low back 
disability.


FINDING OF FACT

The competent and probative evidence of record shows that 
the veteran does not have a low back disability that is 
related to his military service. 


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
military service, and may not be so presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West Supp. 2002); 38 C.F.R. 
§ 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection 
for a low back disability.  In substance, he contends that 
he had low back pain during active service which has 
persisted since that time.

In the interest of clarity, after reviewing generally 
applicable law and regulations and describing the factual 
background of this case, the Board will discuss the issue 
on appeal.  


Relevant law and regulations

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) [[codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA 
eliminated the former statutory requirement that claims be 
well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes 
an enhanced duty on the part of VA to notify a claimant as 
to the information and evidence necessary to substantiate 
a claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 
38 U.S.C.A. §§ 5103, 5103A.  Regulations implementing the 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2001).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  In 
this case, the veteran's claim was filed in November 1999 
and remains pending.  The provisions of the VCAA and the 
implementing regulations are accordingly applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The VCAA alters the legal landscape in three distinct 
ways: standard of review, notice and duty to assist. The 
Board will now address these concepts within the context 
of the circumstances presented in this case.

(i.)  Standard of review 

As discussed above, the concept of a (not) well-grounded 
claim has been eliminated.  The current standard of review 
for all claims is as follows.

Once all the evidence has been brought together, the Board 
has the responsibility to evaluate the record on appeal.  
See 38 U.S.C.A. § 7104 (West Supp. 2001).  When there is 
an approximate balance of the evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 
(West Supp. 2001); 38 C.F.R. § 3.102 (2001).  In Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States 
Court of Appeals for Veterans Claims (Court) stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.  

The Board notes that the rating decision issued in 
September 2000 denied the veteran's service connection 
claim based on the later invalidated well-groundedness 
standard.  The claim was readjudicated under the 
provisions of the VCAA and denied on the merits in the May 
2001 rating decision.  See VAOPGCPREC 03-2001.  

The Board will apply the current standard in adjudicating 
the veteran's claim.  

(ii.)  Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to a 
claimant describing evidence potentially helpful to the 
claimant but not mentioning who is responsible for 
obtaining such evidence did not meet the standard erected 
by the VCAA].

The veteran was informed in a May 2001 letter and rating 
decision of the evidence needed to substantiate his claim, 
and he was provided an opportunity to submit such 
evidence.  Moreover, in a July 2002 statement of the case, 
the RO notified the veteran of regulations pertinent to 
service connection claims, informed him of the reasons why 
his claim had been denied, and provided him additional 
opportunities to present evidence and argument in support 
of his claim.  

In a March 2001 letter and the July 2002 statement of the 
case, the veteran was informed of VA's duty to obtain 
evidence on his behalf.  Copies of VCAA regulations were 
provided to the veteran in the July 2002 statement of the 
case.  The veteran was notified that VA would obtain all 
relevant service medical records, VA medical records, and 
reports of examinations or treatment at non-VA facilities 
authorized by VA.  In addition, VA would request other 
relevant records held by any Federal agency or department.  
In turn, the veteran was informed of his duty to provide 
VA with enough information to identify and locate other 
existing records, i.e., names of persons, agencies, or 
companies that hold relevant medical records, addresses of 
these individuals, and the dates that such treatment was 
received.  

The Board finds that the foregoing information provided to 
the veteran satisfies the requirements of 38 U.S.C.A. 
§ 5103 and Quartuccio in that the veteran was clearly 
notified of the evidence necessary to substantiate his 
service connection claim.  Under these circumstances, the 
Board finds that the notification requirement of the VCAA 
has been satisfied.  

(iii.) Duty to assist

The VCAA also provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for VA benefits, unless 
no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  The law provides 
that the assistance provided by VA shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make a 
decision on the claim.  An examination is deemed 
"necessary" if the record does not contain sufficient 
medical evidence for VA to make a decision on the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The veteran's service medical records have been received, 
as have VA outpatient treatment reports and private 
medical records.  In addition, the veteran was afforded a 
VA examination for spinal disorders in May 2002, which 
will be addressed below.  The Board finds that all known 
and ascertainable medical records have been obtained and 
are associated with the claims file.  The veteran does not 
appear to contend that additional evidence which is 
pertinent to this claim exists.  

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  He 
testified at a personal hearing at the RO in October 2001. 

In summary, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no 
further action is necessary to meet the requirements of 
the VCAA and the applicable regulatory changes published 
to implement that statute.  The Board will accordingly 
proceed to a review of the merits of the issue on appeal.

Service connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered of disease contracted in the 
line of duty, in active military, naval, or air service.  
See 38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 38 C.F.R. 
§ 3.303 (2002).  In addition, service connection may be 
granted for certain chronic diseases, such as arthritis, 
when such disease is manifested to a compensable degree 
within one year of separation from service.  See 38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 U.S.C.A. § 
1113(b) (West Supp. 2002); 38 C.F.R. § 3.303(d) (2002); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 
247, 253 (1999).  A determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility 
and probative value.  See Baldwin v. West, 13 Vet. App. 1 
(1999); 38 C.F.R. § 3.303(a).

Presumption of soundness

A veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates 
that an injury or disease existed prior thereto. 
38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) 
(2001).

By "clear and unmistakable" evidence is meant that which 
cannot be misinterpreted and misunderstood; it is that 
which is "undebatable."  Vanerson v. West, 12 Vet. App. 
254 (1999).

Continuity of symptomatology

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2002).

Factual background

The veteran's service medical records include a June 1970 
treatment report which  indicated that the veteran had low 
back strain.  At that time, the veteran reported that he 
had applied for a civilian job in 1968 involving heavy 
lifting and had been "screened out" due to a back problem.  
He also stated that he had low back pain in high school 
that had progressively worsened.  On examination, there 
was no radiation or numbness, and range of motion was 
within normal limits.  Overall, the spine appeared normal.    

No complaints, treatment, or diagnoses of any low back 
pain or back disability were noted at separation in 
October 1970.

Medical records from D.E.H., D.O, reflect that the veteran 
was treated for low back pain in March 1977.  The next 
complaint of back pain occurred in November 1980.  A 
February 1981 treatment report noted that the veteran had 
a severe lumbar strain due to an injury incurred the day 
before.  Subsequent treatment reports include complaints 
of back pain through January 1985.  During that time, Dr. 
H. issued several notes excusing the veteran from work due 
to back problems.  Dr. H. offered no opinion as to the 
etiology of the veteran's back strain.

In a November 1983 medical report, M.F., M.D., noted the 
veteran's complaints of an occasional sharp pain in his 
lower back that radiated to his right leg.  The veteran 
indicated that he had complained of back pain during 
service and had been informed that he had an abnormal 
muscle.  Following an examination and X-ray, no objective 
physical findings were observed.  The veteran was 
diagnosed with recurring low back pain.  Dr. F. offered no 
opinion as to the etiology or initial onset of the 
veteran's low back pain. 

Report of R.H., M.D. dated in March and April 1984 
indicated that the veteran had been hospitalized for low 
back strain.  Dr. H. noted the veteran's reported history 
of intermittent low back pain since 1969.  His 1984 
hospitalization for recurrent low back pain was brought on 
by pushing a wheelbarrow in August 1983.  Dr. H diagnosed 
the veteran with recurrent low back pain.  

VA outpatient treatment records dated November 1997 to 
December 1999 reflect that the veteran had complained of 
back pain on several occasions.  In November 1997 he 
contended that he had back problems for 30 years.  The 
veteran asserted that he had been born without certain 
muscles in his back, causing chronic low back pain.  A 
November 1997 X-ray revealed mild degenerative changes. 

In a November 1999 statement, the veteran again stated 
that he had been born without certain muscles in his back 
and was informed of that matter during service.  He 
maintained that he has had persistent back problems since 
service and that his service had aggravated his back pain.  

During an October 2001 personal hearing, the veteran 
maintained that he did not have back problems prior to 
active service.  He stated that his back pain began during 
basic training in 1969 and continued through his military 
service.  He asserted that he sought treatment at the 
dispensary and was given a 5-inch piece of plywood to lay 
under his mattress to straighten his back.  After 
separation, the veteran stated that he injured his back in 
1971 playing semi-professional football and sought 
treatment at that time.  

In connection with a May 2002 VA examination, the veteran 
complained of back pain when standing longer than one 
minute.  He again reported being told that he was missing 
a muscle from his lower back in 1970 or 1971.  An X-ray 
revealed degenerative disease of the lumbar spine.  The VA 
examiner diagnosed the veteran with mild degenerative 
disease of the lumbar spine, with chronic pain.  The 
examiner stated that it was "less likely than not" related 
to the back strain the veteran had been treated for in 
service. 

Analysis

The veteran is seeking service connection for a low back 
disability.  In essence, he contends that he had low back 
pain during service and thereafter and that any currently 
diagnosed low back disability had its inception during 
service. 

As noted above, in order for service connection to be 
granted, three elements must be met: (1) current 
disability; (2) in-service disease or injury; and (3) 
medical nexus.  See Hickson, supra.

With respect to Hickson element (1), a current disability, 
the veteran has been diagnosed with chronic low back 
strain on several occasions.  A November 1997 X-ray report 
showed mild degenerative changes in the veteran's back and 
the May 2002 VA examiner diagnosed mild degenerative 
disease of the lumbar spine, with chronic pain.  Thus, the 
first element of the Hickson analysis has been satisfied 
as to a low back disability. 

With respect to Hickson element (2), evidence of in-
service disease or injury, the Board initially observes 
that the record is replete with the veteran's descriptions 
of back problems which pre-existed service, to include his 
purportedly being born without certain muscles in his 
back.  There are of record, however, statements to the 
contrary from the veteran in which he avers that his back 
problems started during service.  

It is clear that the statutory presumption of soundness on 
enlistment, 38 U.S.C. § 1111, has not in this case been 
rebutted by clear and unmistakable (obvious or manifest) 
evidence.  Setting aside for the moment the veteran's 
somewhat inconsistent presentation of his medical history 
over the years, it is now well established that a person 
without medical training, such as the veteran, is not 
competent to provide evidence on medical matters such as 
diagnosis or etiology of a claimed condition.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159(a)(1) [competent medical evidence 
means evidence provided by a person who is qualified 
through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  
 
Significantly, there is no objective medical evidence of 
pre-service back problems.  A review of the record reveals 
a pertinently normal induction physical examination in 
July 1968.  In an accompanying report of medical history, 
the veteran responded "no" to the question concerning 
"back trouble of any kind".  

The Board cannot and will not rely on the veteran's 
statements to rebut the presumption of soundness.  See 
Harris v. West, 203 F.3d 1347, 1350 (Fed. Cir. 2000) [in 
making a determination as to whether clear and 
unmistakable evidence exists in order to rebut the 
statutory presumption of soundness, the Board must 
consider all medically accepted evidence bearing on 
whether the veteran was suffering from the disorder in 
question prior to induction and should give weight to 
particular evidence based on accepted medical standards 
and medical knowledge regarding the known characteristics 
of particular disorders, as directed in 38 C.F.R. § 
3.304(b)(2)] [emphasis added by the Board].  See also 
Miller v. West, 11 Vet. App. 345, 348 (1998).  

The evidence of record shows that in June 1970, the 
veteran initially sought treatment for back pain.  It was 
noted that he had a low back strain.  Although no further 
complaints, treatment, or diagnoses was noted at 
separation in October 1970, the Board concludes that 
Hickson element (2) arguably has been satisfied.  

With respect to Hickson element (3), medical nexus 
evidence, the record contains no medical opinion linking 
the veteran's low back disability to his military service.  
To the contrary, the May 2002 VA examiner specifically 
stated that the veteran's current low back disability is 
not likely related to the back pain documented during 
active service.  

As noted above, to the extent that the veteran himself 
attempts to ascribe his current back disability to 
service, his opinion carries no probative weight.  See 
Espiritu, supra.

The veteran seeks to prove his claim by asserting, in 
essence, that he has had back problems continually after 
service.  The veteran's statements to that effect are not, 
however, corroborated by the medical evidence of record, 
which has been reported above.  That evidence, in general, 
shows lengthy gaps between episodes of back problems.  In 
addition, certain of those medical records show that the 
veteran's back complaints re-emerged after years of no 
symptoms in connection with specific incidents or injures 
having nothing to do with his military service.  For 
example, a February 1981 treatment report noted that the 
veteran had a severe lumbar strain due to an injury 
incurred the day before, and his 1984 hospitalization for 
recurrent low back pain was brought on by pushing a 
wheelbarrow in August 1983.
  
The Board observes that although certain private medical 
reports and VA outpatient treatment records note reports 
of back pain beginning in service and progressively 
worsening over the years, it appears that such entries 
were based exclusively on statements were made by the 
veteran.  The mere fact that notations regarding the 
veteran's service were made during outpatient treatment 
does not represent the physician's opinion that the 
veteran's disorder had its onset during service.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) [a bare 
transcription of lay history, unenhanced by additional 
medical comment, does not constitute competent medical 
evidence].  
 
Although the veteran has testified concerning what he 
perceives as continuity of symptomatology after service, 
there is no objective medical evidence which supports such 
a statement.  Such supporting medical evidence is required 
in the circumstances presented in this case.  See Voerth 
v. West, 13 Vet. App. 117, 120-1 (1999) [there must be 
medical evidence on file demonstrating a relationship 
between the veteran's current disability and the claimed 
continuous symptomatology, unless such a relationship is 
one as to which a lay person's observation is competent].  
Such evidence is lacking in this case.  As noted above, 
the only medical nexus opinion of record is against the 
veteran's claim.  Continuity of symptomatology after 
service is not demonstrated by the objective medical 
evidence of record.

The Board observes in passing that degenerative changes of 
the back were not manifested to a compensable degree 
within the statutory one year presumptive period after 
service.  See 38 C.F.R. § 3.307, 3.309.  Such changes 
appear to have been first identified in 1997, over a 
quarter century after the veteran left military service. 

In short, for the reasons expressed above the Board 
concludes that Hickson element (3), medical nexus, has not 
been met with respect to the currently diagnosed low back 
disability.  The Board finds that the preponderance is 
against finding that the veteran suffers from a low back 
disability that is related to his military service.  The 
appeal is accordingly denied. 


ORDER

Service connection for a low back disability is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

